Citation Nr: 1129865	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  08-04 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1951 to December 1952.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for PTSD and assigned a 10 percent disability rating, effective April 17, 2007.  In September 2007, the Veteran filed a notice of disagreement with respect to this rating.  The RO, in October 2007, increased the Veteran's disability rating for PTSD to 30 percent, effective April 17, 2007.  In December 2007, the Veteran filed a substantive appeal.

In his December 2007 substantive appeal, the Veteran requested a travel board hearing.  He withdrew the request in May 2009.  38 C.F.R. § 20.704 (2010).

In December 2009, this matter was remanded.  The case has been returned to the Board for further appellate consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Review of the record indicates that, in compliance with the Board's December 2009 remand, the Agency of Original Jurisdiction (AOJ) provided the Veteran with a new examination of his service-connected PTSD in April 2010.  Based on a review of the Veteran's claims file and an examination, the VA examiner diagnosed the Veteran with chronic, moderately-severe to severe PTSD, and assigned a Global Assessment of Functioning (GAF) score range of 48 to 50, indicating serious symptoms.

In January 2011, the RO issued a deferred rating decision.  It noted that it had obtained additional VA treatment records dating from 1995 to 2010 after the completion of the April 2010 VA examination.  Consequently, the RO determined that a new VA examination was necessary in order to provide the examiner with the opportunity to review the VA treatment records-including the objective findings therein-prior to drafting a report.

VA provided the Veteran with notice of this examination; however, the RO indicated in its June 2011 supplemental statement of the case that the Veteran failed to appear at the scheduled examination.  Consequently, it rated the Veteran's PTSD based on the available evidence of record.  38 C.F.R. § 3.655(b).

In July 2011-after the case had been sent to the Board-VA received a letter from the Veteran in which he informed VA that as a result of his medical disorders, including blindness, he was unable to read the letter from VA which informed him of the scheduled examination.  Significantly, the Veteran also informed VA that he has conferred power of attorney upon his daughter, K.S., and had previously asked VA to direct communications regarding his appointments to her.

The Privacy Act, 5 U.S.C. § 552a and VA regulations prohibit disclosure of personal information to persons other than a claimant and his representative.  The Board takes seriously the requirements of the Privacy Act, 5 U.S.C. § 552a, and the responsibility of VA to protect the personal information of all veterans and their dependents.  The evidence of record contains a VA Form 21-22, appointing the California Department of Veterans Affairs as the Veteran's representative.  The record, however, does not contain a power of attorney pertaining to the Veteran's daughter, K.S., thus at this juncture, VA is prohibited from disclosing the Veteran's personal information to K.S., to include matters related to this appeal.

Notwithstanding this, it is the policy of VA to extend fairness and courtesy to Veterans at all times.  38 C.F.R. § 4.23.  Due to the Veteran's situation, as outlined in his July 2011 letter, further review is warranted.  Moreover, because of both the relatively recent date of his April 2010 examination, and the hardships involved in scheduling and attending VA examinations resulting from the Veteran's disabilities and advanced age, the Board finds that the claims file should be returned to the April 2010 VA PTSD examiner, with instructions to review the Veteran's newly obtained treatment records and provide an addendum opinion.  A new VA PTSD examination is not warranted unless deemed so by the VA PTSD examiner.  If the examiner who conducted the April 2010 examination is unavailable, and another examiner is unable to complete the addendum without conducting a new examination, then a new examination for the Veteran's PTSD should be provided.  If a new examination is necessary, notice of the scheduling of the examination should be provided to the Veteran's power of attorney.

In the addendum, the examiner should indicate that he has reviewed the newly obtained treatment records, and identify whether any additions or changes to his April 2010 report are warranted.  The examiner should also indicate whether a different diagnosis or GAF score is warranted in light of the newly obtained treatment records.

Additionally, on remand, the AOJ is asked to obtain all of the medical records showing treatment for the Veteran's service-connected PTSD since April 2010, which are not already of record.

As this appeal is from the initial rating assigned with the award of service connection, staged ratings are for consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Return the claims file (including a copy of this remand) to the VA PTSD examiner who examined the Veteran in April 2010.  In the addendum, the examiner should indicate that he has reviewed the claims file, including the newly obtained treatment records.  The examiner should identify whether any additions or changes to his April 2010 report are warranted.  The examiner should also indicate whether a different diagnosis or GAF score is warranted in light of the newly obtained treatment records.

The examiner should include comment on the effect of the Veteran's PTSD on his occupational functioning and activities of daily living.

The rationale for any opinions and all clinical findings should be given in detail.  If it is not possible to provide an opinion without resulting to mere speculation, the examiner should state the reason(s) why.

A new VA PTSD examination is not warranted unless deemed so by the VA PTSD examiner.  If the examiner who conducted the April 2010 examination is unavailable, and another examiner is unable to complete the addendum without conducting a new examination, then a new examination for the Veteran's PTSD should be provided.  If a new examination is necessary, notice of the scheduling of the examination should be provided to the Veteran.

2.  After completion of the above, the AOJ should readjudicate the claim for entitlement to an initial disability rating in excess of 30 percent for PTSD, to include consideration of staged ratings if applicable.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for further review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



